Exhibit 10.1

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of May 23, 2017

Between:

PENNYMAC CORP., as a Seller

and

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated October
14, 2016 between them (the “Original MRA” and as amended hereby and as further
supplemented, amended or restated from time to time (the “MRA”)), to (i) move
the provisions of the Side Letter stating the terms of Buyer’s committed
facility and Buyer’s  discretionary facility for Sellers from the Side Letter to
the MRA and (ii) revise the Jumbo Loans sublimit, and they hereby amend the
Original MRA as follows.

All capitalized terms used in the Original MRA and used, but not defined
differently, in this amendment (the “First Amendment to MRA”) have the same
meanings here as there.

2.Definitions; Interpretation

(a)Definitions

A.  Clause (xx) of the definition of “Eligible Mortgage Loan” is amended to read
as follows:

(xx)if a Jumbo Loan, whose Purchase Price, when added to the sum of the Purchase
Prices of all other Jumbo Loans that are then subject to Transactions, is less
than or equal to Ten Million Dollars ($10,000,000) (or such other amount as may
be determined by Buyer in its sole discretion and specified in a written notice
from Buyer to any Seller from time to time);

B.  The following definition is amended to read as follows:

“Facility Amount” is defined in Section 3.

C.  The following new definitions are added to Section 2(a), in alphabetical
order:

“Committed Facility” is defined in Section 3.

“Committed Facility Amount” is defined in Section 3.

1

--------------------------------------------------------------------------------

“First Amendment to MRA” means the First Amendment to Master Repurchase
Agreement dated May 23, 2017 among the Parties, amending this Agreement (for the
first time).

“Uncommitted Facility Amount” is defined in Section 3.

3.Facilities; Initiation; Confirmations; Termination

The caption of Section 3 is amended to read as the caption above reads, and the
following new unnumbered paragraph is inserted immediately after the caption and
before Section 3(a):

Subject to the terms and conditions set forth in this Agreement and the Side
Letter, Buyer (i) agrees and is committed to enter into Transactions from time
to time with respect to Eligible Mortgage Loans having a maximum aggregate
Purchase Price outstanding at any one time of Fifty Million Dollars
($50,000,000) (such maximum amount, the “Committed Facility Amount”), from May
23, 2017 (the effective date of the First Amendment to MRA) until the
Termination Date (such facility, the “Committed Facility”), and (ii) agrees to
consider engaging, on an uncommitted and wholly discretionary basis, in
additional Transactions from time to time from May 23, 2017 until the
Termination Date and (only) when the Committed Facility Amount is fully funded
and outstanding, of up to a maximum aggregate Purchase Price outstanding at any
one time of Four Hundred Fifty Million Dollars ($450,000,000) more than the
Committed Facility Amount (the “Uncommitted Facility Amount”.  The Five Hundred
Million Dollar ($500,000,000) sum of the Committed Facility Amount and the
Uncommitted Facility Amount is the “Facility Amount”.

15.Notices and Other Communications

The first notice address for Buyer is amended to read as follows:

JPMorgan Chase Bank, N.A.

712 Main Street, 5th Floor North

Houston, Texas 77002

Attention:  Aaron Deutschendorf

Phone:  713) 216-0362

Fax:  (713) 216-5570

email:  aaron.d.deutschendorf@jpmorgan.com

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

2

--------------------------------------------------------------------------------

 

As amended hereby, the Original MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By:

/s/ Aaron Deutschendorf

 

Aaron Deutschendorf

 

Authorized Officer

 

 

PennyMac Corp.

 

 

By:

/s/ Pamela Marsh

 

Pamela Marsh

 

Managing Director, Treasurer

 

 

PennyMac OPERATING PARTNERSHIP, L.P.

By:

PennyMac GP OP, Inc.,

 

its general partner

 

 

By:

/s/ Pamela Marsh

 

Pamela Marsh

 

Managing Director, Treasurer

 

Unnumbered counterpart signature page to First Amendment to Master Repurchase
Agreement dated May 23, 2017